Cole, Judge:
Counsel for the respective parties have submitted these appeals for reappraisement of wool wearing apparel on a written stipulation, filed May 28, 1945, wherein it is agreed that the issues presented herein are the same as those decided in United States v. *460Alfred Dunhill of London, Inc. (Suit No. 4481, C. A. D. 305), and that, the record in that case may be incorporated herein.
In the incorporated case, the court found cost of production, section 402 (f) of the Tariff Act of 1930 (19 U. S. G. 1940 ed. § 1402 (f)), to be the proper basis for appraisement, and held that the so-called British purchase' tax described in the law of the United Kingdom entitled, “Finance (No. 2) Act, 1940 3 & 4 Geo. 6 Ch. 48.”, was not an item to be included in the “usual general expenses” contemplated-within subdivision (2) of section 402 (f), supra, and therefore not to be calculated in determining such statutory value.
On the agreement of counsel that the several elements entering-into the statutory cost of production of the items in question is equal to the appraised values thereof, less the additions made by the importer on entry because of advances by the appraiser in similar cases, I hold such values to be the cost of production, section 402 (f), supra, which I find to be the proper basis for appraisement, of the instant merchandise.
Judgment will be rendered accordingly.